DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 12, and 17-32 are pending.  No claims have been amended.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/17/2020 and 3/03/2021 have been entered and considered by the examiner.  

Response to Arguments
Applicant’s arguments filed on 12/03/2020 regarding rejection of claims 1-9, 12, and 17-32 have been fully considered but they are not persuasive.  

Claim Rejections - 35 U.S.C. §103.
Regarding claim 13, Applicant argued "There is no disclosure in Takeda of measurement configurations”; and “While Takeda discloses uplink reference signal carrier switching as described above, and discloses multiple options for when to perform the switch (e.g., cases 1-3), there is no disclosure in Takeda of adapting the configuration of the uplink reference signal carrier switching. Thus, there can be no disclosure in Takeda of adapting the uplink reference signal carrier switching based on a measurement configuration for the UE” (Page 11 of Reply).
Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the configuration of the uplink reference signal carrier switching” or “adapting the uplink reference signal carrier switching based on a measurement configuration for the UE”) are not recited in the rejected claim(s), only adaptively performing reference signal carrier-based switching for transmitting a reference signal based on resources used for measurements with a first cell operating on a first frequency.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As stated in the previous Office action, Franz teaches “in order to perform carrier measurements for another cell operating at frequency 1, the UE has to temporarily switch its own default frequency (e.g., frequency 0) to frequency 1. When the UE completes the carrier measurements for the other cell, the UE can revert back to the default frequency (e.g., frequency 0) or switch to yet another frequency (e.g., frequency 2) associated with another cell in order to perform additional carrier measurements” (Franz at Para. 0027), which shows that a UE switches from frequency 0 to frequency 1 in order to perform measurements on frequency 1.  The UE then switches back to frequency 0 in order to perform normal operations.  As stated in the previous Office action, Takeda teaches “performs uplink transmission and/or downlink reception via a first cell; and a control section that controls the transmission/reception section to transmit capability information related to UL reference signal switching for switching the first cell to a second cell different from the first cell and transmitting a UL reference signal (Takeda at Para. 0012), which shows that if the UE is performing downlink reception on a first cell, it can switch to a second cell in order to transmit the UL references signal.  Therefore, Franz 
Applicant’s arguments are unpersuasive and, therefore, the rejections of the independent claims are hereby maintained as well as the dependent claims depending from the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 12, and 17-32 are rejected under 35 U.S.C. 103 as being unpatentable over Franz et al  (US 2017/0013630 A1) in view of Takeda et al  (US 2019/0165908 A1).
Regarding claims 1 and 17, Franz teaches a method/user equipment, in a user equipment for performing one or more radio measurements (Abstract), the method comprising:
comprising one or more processors, wherein the one or more processors are configured to (Para. 0078; UE can include one or more processors configured):
determining that the user equipment is to perform one or more radio measurements using a first set of reference time resources on at least a first cell operating on a first carrier frequency (Paras. 0024-0027; in order to perform carrier measurements for another cell operating at frequency 1, the UE has to temporarily switch its own default frequency (e.g., frequency 0) to frequency 1. When the UE completes the carrier measurements for the other cell, the UE can revert back to the default frequency (e.g., frequency 0) or switch to yet another frequency (e.g., frequency 2) associated with another cell in order to perform additional carrier measurements), and 
adaptively performing reference carrier-based based switching to a second cell operating on a second carrier frequency based on the determined first set of reference time resources (Paras. 0024-0027; in order to perform carrier measurements for another cell operating at frequency 1, the UE has to temporarily switch its own default frequency (e.g., frequency 0) to frequency 1. When the UE completes the carrier measurements for the other cell, the UE can revert back to the default frequency (e.g., frequency 0) or switch to yet another frequency (e.g., frequency 2) associated with another cell in order to perform additional carrier measurements).
However, Franz does not specifically disclose adaptively performing reference carrier-based based switching for transmitting a reference signal on a second cell operating on a second carrier frequency based on the determined first set of reference time resources. 
Takeda teaches a temporary frequency switching technique is used by TDD (Abstract).  He further wherein adaptively performing reference carrier-based based switching for transmitting a reference signal on a second cell operating on a second carrier frequency based on the determined first set of reference time resources (Para. 0012; performs uplink transmission and/or downlink reception via a first cell; and a control section that controls the transmission/reception section to transmit capability information related to UL reference signal switching for switching the first cell to a second cell different from the first cell and transmitting a UL reference signal). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Takeda with the teachings as in Franz.  The motivation for doing so would have been to provide a user terminal, a radio base station and a radio communication method that can achieve a sufficient throughput even when a temporary frequency switching technique is used by TDD (Takeda at Para. 0011).
Regarding claims 2 and 18, the combination of references Franz and Takeda teach the limitations of the previous claims.  Takeda further teaches comprising adaptively performing reference signal carrier-based switching for transmitting a reference signal on a second cell operating on a second carrier frequency based on the determined first set of reference time resources so as to ensure that the first set of reference time resources is available for radio measurement (Para. 0053; case 3 assumes different TDD UL-DL configurations between a switching destination carrier and a switching source carrier. Hence, while the switching destination carrier transmits an SRS, the switching source carrier receives a downlink signal; i.e. as shown in Franz, the downlink signal can be used for measurements).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Takeda with the teachings as in Franz.  The motivation for doing so would have been to provide a user terminal, a radio base station and a radio communication method that can achieve a sufficient throughput even when a temporary frequency switching technique is used by TDD (Takeda at Para. 0011).
Regarding claims 3, 19, and 30, the combination of references Franz and Takeda teach the limitations of the previous claims.  Franz further teaches wherein the first set of reference time resources comprise at least one of: downlink subframe number 0 or downlink subframe number 5 per radio frame; downlink subframes containing positioning reference signals; downlink subframes containing discovery signals; and at least one downlink subframe and uplink subframe per radio frame for UE Rx-Tx time difference measurement (Para. 0035; macro coverage has to be ensured and, at the same time, a number of small cells need to be ‘measured’ to enable offloading where possible. Measurement requirements for coverage and offloading are generally quite diverse. For small cell discovery, measurements are to be performed relatively often compared to coverage based handovers, and these measurements can be regarded as a sort of background activity).
Regarding claims 4 and 20, the combination of references Franz and Takeda teach the limitations of the previous claims.  Franz further teaches wherein determining that the user equipment is to perform one or more radio measurements using a first set of reference time resources on at least a first cell operating on a first carrier frequency comprises determining that the user equipment is to perform one or more radio measurements using a first set of reference time resources on at least a first cell operating on a first carrier frequency based on at least one of: known measurement sample periodicity; a measurement configuration or indication received from a network node (Para. 0019; According to a defined periodicity, the UE can stop receiving data on one carrier or more than one carrier, and instead perform carrier measurements for a number of different carriers).
Regarding claims 5 and 21, the combination of references Franz and Takeda teach the limitations of the previous claims.  Takeda further teaches wherein adaptively performing reference signal carrier-based switching for transmitting a reference signal on a second cell operating on a second carrier frequency based on the determined first set of reference time resources comprises adapting a reference signal carrier-based switching configuration (Para. 0053; case 3 assumes different TDD UL-DL configurations between a switching destination carrier and a switching source carrier. Hence, while the switching destination carrier transmits an SRS, the switching source carrier receives a downlink signal).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Takeda with the teachings as in Franz.  The motivation for doing so would have been to provide a user terminal, a radio base station and a radio communication method that can achieve a sufficient throughput even when a temporary frequency switching technique is used by TDD (Takeda at Para. 0011).
Regarding claims 6 and 22, the combination of references Franz and Takeda teach the limitations of the previous claims.  Takeda further teaches wherein adapting the reference signal carrier-based switching configuration comprises adapting one or more of; a reference signal switching period; a number or set of carriers involved in reference signal carrier based switching; a sequence in which carriers are switched; reference signal switching loop length; one or more reference signal transmission parameters; time-to-stay on carrier during reference signal carrier based switching; minimum or maximum time before reference signal transmission on the second carrier frequency when the user equipment switches to the second carrier frequency: and minimum or maximum time after reference signal transmission on the second carrier frequency when die user equipment switches from the second carrier frequency (Para. 0054; the case 3 can be realized when the switching source carrier and the switching destination carrier are different bands; i.e. different bands reads on set of carriers).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Takeda with the teachings as in Franz.  The motivation for doing so would have been to provide a user terminal, a radio base station and a radio communication method that can achieve a sufficient throughput Takeda at Para. 0011).
Regarding claims 7 and 23, the combination of references Franz and Takeda teach the limitations of the previous claims.  Takeda further teaches wherein the user equipment adaptively performs said reference signal carrier-based switching based on at least one of; a predefined rule; a pre-defined configuration; and assistance data received from a network node (Para. 0054; when at least two types of TDD are performed in different bands, a UE that can concurrently perform transmission and reception can perform CA on two carriers configured by different UL-DL configurations).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Takeda with the teachings as in Franz.  The motivation for doing so would have been to provide a user terminal, a radio base station and a radio communication method that can achieve a sufficient throughput even when a temporary frequency switching technique is used by TDD (Takeda at Para. 0011).
Regarding claims 8 and 24, the combination of references Franz and Takeda teach the limitations of the previous claims.  Takeda further teaches further comprising adaptively performing reference signal carrier-based switching for transmitting a reference signal on the second cell operating on the second carrier frequency based on a second set of time resources; wherein the second set of time resources is expected to be used by the user equipment for performing measurements on one of a further cell on the first carrier frequency and a further cell on the second carrier frequency (Fig. 2; Para. 0054; when at least two types of TDD are performed in different bands, a UE that can concurrently perform transmission and reception can perform CA on two carriers configured by different UL-DL configurations; i.e. Fig. 2 shows that a reference signal uplink is performed at a first time and downlink is performed at a second time).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Takeda with the teachings as in Franz.  The motivation for doing so would have been to provide a user terminal, a radio base station and a radio communication method that can achieve a sufficient throughput even when a temporary frequency switching technique is used by TDD (Takeda at Para. 0011).
Regarding claims 9 and 25, the combination of references Franz and Takeda teach the limitations of the previous claims.  Franz further teaches further comprising performing one or more radio measurements using the determined first set of reference time resources (Paras. 0024-0027; in order to perform carrier measurements for another cell operating at frequency 1, the UE has to temporarily switch its own default frequency (e.g., frequency 0) to frequency 1. When the UE completes the carrier measurements for the other cell, the UE can revert back to the default frequency (e.g., frequency 0) or switch to yet another frequency (e.g., frequency 2) associated with another cell in order to perform additional carrier measurements).
Regarding claims 12 and 28, Franz teaches a method/user equipment, in a user equipment for performing one or more radio measurements (Abstract), the method comprising:
Para. 0078; UE can include one or more processors configured):
determining that the user equipment is to perform one or more radio measurements using a first set of reference time resources on at least a first cell operating on a first carrier frequency (Paras. 0024-0027; in order to perform carrier measurements for another cell operating at frequency 1, the UE has to temporarily switch its own default frequency (e.g., frequency 0) to frequency 1. When the UE completes the carrier measurements for the other cell, the UE can revert back to the default frequency (e.g., frequency 0) or switch to yet another frequency (e.g., frequency 2) associated with another cell in order to perform additional carrier measurements), and 
adaptively performing reference carrier-based based switching to a second cell operating on a second carrier frequency based on the determined first set of reference time resources (Paras. 0024-0027; in order to perform carrier measurements for another cell operating at frequency 1, the UE has to temporarily switch its own default frequency (e.g., frequency 0) to frequency 1. When the UE completes the carrier measurements for the other cell, the UE can revert back to the default frequency (e.g., frequency 0) or switch to yet another frequency (e.g., frequency 2) associated with another cell in order to perform additional carrier measurements).
However, Franz does not specifically disclose adaptively performing reference carrier-based based switching for transmitting a reference signal on a second cell operating on a second carrier frequency based on the determined first set of reference 
Takeda teaches a temporary frequency switching technique is used by TDD (Abstract).  He further wherein adaptively performing reference carrier-based based switching for transmitting a reference signal on a second cell operating on a second carrier frequency based on the determined first set of reference time resources (Para. 0012; performs uplink transmission and/or downlink reception via a first cell; and a control section that controls the transmission/reception section to transmit capability information related to UL reference signal switching for switching the first cell to a second cell different from the first cell and transmitting a UL reference signal) and using a result of the adaptive reference signal carrier based switching for one or more operational tasks (Paras. 0010-0112; the received signal is, for example, an uplink signal (such as an uplink control signal, an uplink data signal and an uplink reference signal) transmitted from the user terminal; measurement section 305 performs measurement related to the received signal). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Takeda with the teachings as in Franz.  The motivation for doing so would have been to provide a user terminal, a radio base station and a radio communication method that can achieve a sufficient throughput even when a temporary frequency switching technique is used by TDD (Takeda at Para. 0011).
Regarding claim 26, the combination of references Franz and Takeda teach the limitations of the previous claims.  Franz further wherein the one or more processors are Paras. 0010-0112; the received signal is, for example, an uplink signal (such as an uplink control signal, an uplink data signal and an uplink reference signal) transmitted from the user terminal; measurement section 305 performs measurement related to the received signal).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Takeda with the teachings as in Franz.  The motivation for doing so would have been to provide a user terminal, a radio base station and a radio communication method that can achieve a sufficient throughput even when a temporary frequency switching technique is used by TDD (Takeda at Para. 0011).
Regarding claims 27 and 32, the combination of references Franz and Takeda teach the limitations of the previous claims.  Takeda further teaches wherein the reference signal is a Sounding Reference Signal, SRS (Para. 0028; a radio base station estimates a channel state based on a known reference signal (such as a pilot signal or an SRS) transmitted by a user terminal).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Takeda with the teachings as in Franz.  The motivation for doing so would have been to provide a user terminal, a radio base station and a radio communication method that can achieve a sufficient throughput even when a temporary frequency switching technique is used by TDD (Takeda at Para. 0011).
Regarding claim 29, the combination of references Franz and Takeda teach the limitations of the previous claims.  Takeda further teaches wherein the one or more processors are configured to configure the user equipment to adaptively perform Para. 0053; case 3 assumes different TDD UL-DL configurations between a switching destination carrier and a switching source carrier. Hence, while the switching destination carrier transmits an SRS, the switching source carrier receives a downlink signal; i.e. as shown in Franz, the downlink signal can be used for measurements).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Takeda with the teachings as in Franz.  The motivation for doing so would have been to provide a user terminal, a radio base station and a radio communication method that can achieve a sufficient throughput even when a temporary frequency switching technique is used by TDD (Takeda at Para. 0011).
Regarding claim 31, the combination of references Franz and Takeda teach the limitations of the previous claims.  Franz further teaches wherein the one or more processors are configured to transmit a measurement configuration to the user equipment; wherein the measurement configuration indicates the first set of reference time resources (Para. 0032; provides a device-centric configuration and implementation of the measurement gap in a multi-carrier capable UE. Rather than the network determining a certain measurement period and gap length (e.g., 6 ms every 80 ms) for the UE, the network can provide switching opportunities to the UE via signaling from the network to the UE).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/KENT KRUEGER/Primary Examiner, Art Unit 2474